Judgment, Supreme Court, New York County (Doris Ling-Cohan, J.), entered July 22, 2003, which denied the petition and dismissed this proceeding, unanimously affirmed, without costs.
Respondents provided the pro se petitioner with certain records pursuant to his Freedom of Information Law request during the pendency of the litigation. Their certification that all responsive documents had been disclosed, and that a diligent search had been conducted for the documents they could not locate, satisfied the requirements of Public Officers Law § 89 (3) (Matter of Rattley v New York City Police Dept., 96 NY2d 873 [2001]).
Since respondents claimed no exemption for portions of the data disclosed, there was no need for an in camera inspection of the personnel file at issue (Matter of Davidson v Police Dept, of City of N.Y, 197 AD2d 466 [1993]). We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Nardelli, J.P., Sullivan, Williams, Friedman and Marlow, JJ.